Title: To George Washington from Azariah Dunham, 6 April 1780
From: Dunham, Azariah
To: Washington, George


          
            Sir
            Morris Town April 6th 1780
          
          In obedience to your request of Yesterday I send you inclosed a return of what beef and pork is purchased in this state for the army as near as my returns will admit. also send the Acct of grain on hand about the 20th ult. what part has since been sent on to camp and to the lines and small post am not yet informd.
          I have wrote to every person who has grain, to send it all on to camp without delay. but they all complain of great dificulty in gitting teams to

do the service all the pork and a great part of the grain was purchased previous to this states appointing contractors and as the continental Treasury have now of a long time delayed payment, they who purchased have no money in hand either to pay the purchase or Transportation and on that Acct many who sold say they will not deliver it. some have taken it away from the mills where it was stored for the public. I send your Excellency some letters lately recevd which Justifies this representation. such conduct is truly allarming and may prove fatal to the army. I have used every argument in my power to diswade them from such practices. but when I assure your Excellency that I am about one Million of pounds in advance and in debt for purchases made in the eastern division of this state previous to my appointment to superintend the purchases made by the contractors and the rapid depriceation of money considered, it pleads something in their favour—I have sent and wrote to all the contractors to purchase and forward all sorts of provision and forrage and will chearfully attend to every part of my duty. I am your Excellencys most Obedient Humble Servent
          
            Az. Dunham Suprdt of Purchs.
          
        